First of all, I would like to express my best wishes for the success of the presidency of this session of the General Assembly and to assure the Assembly of Peru’s support for, and commitment to, the work of the United Nations.
I firmly believe that the future is built with the actions we take today. For that reason, I call for concerted efforts to ensure peace, promote sustainable development and care for and protect the planet on the basis of dialogue and respect among our peoples, while always thinking of future generations when making decisions. Increasing social and economic inequality and high levels of corruption and impunity in a number of countries pose a latent risk to the future of democracy and governance and a source of discontent and apathy among citizens. The economic uncertainty that has persisted since the global financial crisis of 2008 has been exacerbated by trade tensions among the major players of the world economy.
That is why today, as never before, we must redouble our efforts at dialogue and constructive participation in order to find multilateral solutions to global problems. To that end, we must take into account the lessons drawn from the negotiation processes that, in 2015, led to historic milestones such as the Paris Agreement on Climate Change and the 2030 Agenda for Sustainable Development. Peru, a country with a pacifist and integrationist outlook, reaffirms its commitment to those agreements.
Together with Colombia, we have coordinated efforts in that context with various Member States to agree a United Nations mandate for holding a special session of the General Assembly, in the first half of 2021, to address the fight against corruption. One challenge for that initiative will be to adopt a political declaration on the issue. I am confident that we will have everyone’s support and constructive participation. We hope that the head-on fight against corruption and impunity will become a global crusade.
Here at Headquarters one year ago (see A/73/PV.6), I noted that I had been given the honour of leading Peru during a serious political and institutional crisis. I also emphasized how corruption had become a cancer that was preventing us from taking advantage of all the potential that we have to achieve greater levels of progress and development, in the face of which my
Government could not stand by idly. That is why we undertook a number of judicial and political reforms, which are now under way, in an effort to restore the effectiveness, prestige and legitimacy of our institutions.
I would like to inform the Assembly today that a few weeks ago, we established four key norms of political reform, culminating from the debate, dialogue and consensus reached within the framework of the constitutional bodies and legal channels that govern the democratic life of my country. Those reforms will strengthen the Peruvian democratic system through rules on the registration and financing of political parties, on the exercise of internal party democracy, on parity and on alternation in the lists of candidates for the Congress of the Republic.
In the 18 months of my Government, we have managed to guide an orderly transition out of that crisis and to directly combat the corruption entrenched in all branches of the State. I lead a democratic Government that fully respects the separation and independence of powers. All our decisions have been, and continue to be, made within the framework of the political Constitution and the legal system. The rule of law, freedom of the press and freedom of expression are unrestricted in my country, as are the autonomy and independence of the judiciary and the Public Ministry to administer justice.
My country is currently undergoing a process of change that will allow us to embark on a new phase of growth and development. I must underline that those changes are being made exclusively by democratic means. That is why, to confront a situation of political entrapment that has lasted for three years, we have submitted to the Congress of the Republic a bill on constitutional reform that would advance the general elections in order to shorten the mandate of the executive and legislative branches by one year. That requires an act of detachment on the part of all. I am confident that we will achieve that for the good of the country.
After decades of sustained growth, the Peruvian economy continues to show resilience despite the challenges of the international climate. For that reason, my Government has undertaken participatory and inclusive efforts to address the challenges to development, leading to significant results as reflected in two legal instruments that will be key to Peru’s development — the national competitiveness and productivity plan and the national infrastructure plan for competitiveness.
Those instruments include measures to underpin the country’s medium- and long-term growth and constitute a transparent and consensus-based development agenda to bridge key gaps for Peru’s economic and social development. Similarly, they demonstrate the important efforts made by the public and private sectors and the capacity of Peruvians to overcome our differences in order to work for the future of the country and achieve higher levels of well-being.
Those objectives seek, inter alia, to provide the country with quality infrastructure, strengthen human capital, develop innovation capacities, stimulate a dynamic and competitive labour market, promote foreign trade in goods and services and achieve environmental sustainability.
I once again reaffirm Peru’s conviction and commitment to democracy and human rights. That commitment has led us to promote and support actions to re-establish the democratic order where it has been broken. I recall in that regard the International Conference for Democracy on Venezuela, which we organized and held in August in our capital city of Lima. The presence of 60 delegations from the five continents illustrated the global concern about a crisis whose impact spills over the national borders of the region.
There is no doubt that the rupture of the constitutional order and the entrenchment in power of an illegitimate regime in Venezuela are at the root of the political, institutional and humanitarian crisis that has generated an exodus of more than 4 million people, 900,000 of whom are in Peru. Faced with that crisis, Peru will continue to promote international initiatives and efforts to re-establish democracy in that fraternal country, within the framework of a peaceful process led by Venezuelans, and will continue to condemn serious human rights violations.
That International Conference underscored the urgent need to effectively address the humanitarian situation in Venezuela, in particular the enormous resources required to address the Venezuelan exodus, the full extent of which the international community still does not understand. I therefore encourage them to make every effort to reverse that situation.
Peru aspires to achieve the Sustainable Development Goals by 2030, as an appropriate universal framework for the promotion of peace, development and human rights. We have initiated national efforts to make them a reality with determination and political courage, especially by engaging women and young people.
Peru is committed to strengthening the implementation, monitoring and evaluation of national gender equality policies, as well as to incorporating that approach at all levels of public administration. Peru is also a leader in the fight against sexual violence at all levels. In that context, I would like to reiterate our commitment to Goal 5 of the 2030 Agenda for Sustainable Development, which calls on us to join efforts to end all forms of discrimination against women and girls.
We are committed to building a peaceful and inclusive country, with transparent and accountable institutions, based on good governance, the head-on fight against corruption and the strengthening of the rule of law, especially in line with Sustainable Development Goal 16. We know from our own experience in Peru that it is possible to transform a country in one generation.
The growth of the Peruvian economy in the past 20 years has allowed us to markedly reduce poverty. Today our development policies and their financing are oriented primarily towards education, health and the infrastructure that Peruvians need in order to integrate and compete in global markets under equal conditions. We also promote greater formalization of our economy and the creation of decent employment for all. To that end, we reiterate the importance of promoting the policies of economic and commercial openness and the promotion of the green economy required to involve the private sector in financing sustainable development. In that context, Peru reaffirms its commitment to a rules-based multilateral trading system, as reflected in the World Trade Organization, and encourages everyone to work towards strengthening and improving that organization in order to guarantee the stability, predictability and transparency of the multilateral trading system, for the benefit of all.
Peru is a country that is particularly vulnerable to climate change and the risk of natural disasters. That is why we have made an ambitious commitment to comply with the Paris Agreement on Climate Change and the 2030 Agenda for Sustainable Development. We have elaborated a realistic work plan for the next two years, based on technical evidence, with the expectation of being able to improve Peru’s nationally determined contributions by 2020. We have drawn up a road map with 91 adaptation measures and 62 climate-change mitigation measures that incorporate cross-cutting approaches to gender and interculturality, which will allow Peru to reach its nationally determined contributions by 2030.
As one of the world’s 10 megadiverse countries, Peru witnesses the serious impacts of climate change on biodiversity and ecosystems, particularly in the Amazon. For that reason, the President of Colombia and I, in my capacity as President of Peru, decided to convene a summit on 6 September with six countries of the region to address the challenges of the fires that have affected the Amazon. The outcome of that meeting was the Leticia Amazon Pact, through which we reaffirm our commitment to conserving the Amazon forests and their sustainable development, while promoting full respect for the rights of the indigenous peoples who inhabit them. We also established an Amazon network to enhance cooperation in the face of natural disasters. I invite other Governments and interested actors, with full respect for the sovereignty of the Amazonian countries, to support us in the implementation of the Pact.
Likewise, at the national level, we attach special importance to the establishment of priority areas for fighting deforestation, aimed at reducing deforestation in priority areas by 20 per cent by 2021 and by 30 per cent by 2030. We are working on a national adaptation plan that aims to improve the resilience of the population, particularly those most vulnerable to the adverse effects of climate change.
Peru supports any initiative that would help limit the increase in global temperature. That is why we accept with enthusiasm and a sense of responsibility the invitation extended by the Secretary-General to co-lead the Social and Political Drivers of Climate Action Coalition. Peru is also organizing the first high-level conference on the illegal wildlife trade in the Americas, to be held in Lima on 3 and 4 October, in order to generate commitments and implement actions to combat that illicit trade among the countries of the Americas, while promoting the involvement of key transit and destination countries.
All of those actions undoubtedly serve to reaffirm our conviction of the need to create an ambitious global framework for biodiversity beyond 2020, in whose preparatory process Peru has been actively participating.
Peru’s commitment to international peace and security and multilateralism is reflected both in our work in the Security Council and in our active participation in United Nations peace operations since 1958. We currently have Blue Helmets deployed in six peace operations and aspire to increase that participation in order to continue to offer a source of hope and humanitarian support to thousands of people around the world, particularly the most vulnerable.
We therefore welcome the reforms that Secretary-General Antonio Guterres has been promoting to strengthen the Organization’s work in the area of peace and security so as to increase the effectiveness and added value of peace operations. As a non-permanent member of the Security Council, Peru has promoted realistic and flexible mandates for peace operations, and we reaffirm our commitment to provide duly trained and disciplined troops who are respectful of host populations, with a progressive increase in the participation of Peruvian women.
I would like to take this opportunity to pay tribute to the men and women who have given their lives in the cause of peace over the past year. In particular, I would like to pay tribute to the memory of the Peruvian non-commissioned officer Edwin Augusto Chira Reyes, who died serving in the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic.
In the Security Council, Peru has constantly sought the unity of its members in order to contribute to the solution of the serious conflicts that are currently taking place in various regions that, in some cases, such as the Middle East, threaten to escalate and seriously jeopardize world peace. We have also prioritized initiatives that seek to limit the serious consequences of those conflicts for the most vulnerable populations, especially women and children, while ensuring respect for international humanitarian law and addressing the root causes of those conflicts. That has been complemented by the priority given to the involvement of women and young people in national processes of preventing and resolving conflict and of peacebuilding.
In its capacity as Chair of the Counter-Terrorism Committee, Peru has promoted various efforts to address the scourge of terrorism. We have also fostered a deeper understanding of the nature and scope of the links between international terrorism and organized crime, with a view to identifying and dismantling them, in particular through Security Council resolution 2482 (2019), adopted unanimously during our presidency last July (see S/PV.8582).
Finally, on behalf of the people and the Government of Peru, I reiterate our firm commitment to the purposes and principles of the Charter of the United Nations, as well as our conviction that multilateralism is a means of addressing such global problems as climate change, terrorism, the proliferation of weapons, corruption and illicit drug trafficking, among others.
I assure the General Assembly that Peru will continue to participate constructively and coordinate its efforts with States Members of the United Nations in order to achieve the objectives that motivated the creation of the Organization.
